 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 1 of 14 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



 UNITED STATES OF AMERICA,
                                                        Case No.
            Plaintiff,

            v.

 PATSY WEATHERLY, PAMELA
 WEATHERLY, and TODD DELANO
 WEATHERLY,

          Defendants.
 _______________________________________)

                                          COMPLAINT

   1. The United States of America, by and through undersigned counsel, brings this suit to (1)

reduce to judgment civil penalties assessed against Patsy Weatherly for her willful failure to timely

report her financial interest in a foreign bank account, plus accrued interest and late payment

penalties, and (2) secure money judgments against Patsy Weatherly’s two children, Pamela

Weatherly and Todd Delano Weatherly, for fraudulent transfers they received from Patsy

Weatherly. The United States submits the following allegations in support of this Complaint.

                                 JURISDICTION AND VENUE

   2. A delegate of the Secretary of the Treasury of the United States referred this case to the

Department of Justice in accordance with 31 U.S.C. § 3711(g)(4)(C) and 26 U.S.C § 7401. This

action is brought at the direction of the Attorney General of the United States.

   3. The Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, and 1355 and

26 U.S.C. § 7402 because it arises under a federal statute, the United States is the plaintiff, the




                                                 1
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 2 of 14 PageID 2



action seeks recovery or enforcement of a civil penalty, and the judgments and decrees sought are

necessary and appropriate for the enforcement of the internal revenue laws.

    4. Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this suit occurred in this district; Patsy Weatherly’s

last known address is in Orange Park, Florida; Pamela Weatherly resides in Fleming Island,

Florida; and Todd Weatherly resides in Orange Park, Florida.

                                              PARTIES

    5. Patsy Weatherly (“Patsy”) invested millions of dollars in a foreign bank account that she

kept secret from the United States government. Patsy is now indebted to the United States for a

civil penalty assessed for her willful failure to disclose that foreign account as well as unpaid

federal income taxes, plus associated penalties and interest. Patsy has undermined the United

States’ efforts to collect her liabilities by transferring her assets to her two adult children.

    6. Patsy’s last known address is in Orange Park, Florida. It is unclear where she currently

resides. The Internal Revenue Service (“IRS”) sent correspondence to addresses in Florida and

Oregon associated with Patsy that were returned undeliverable. Patsy did not cooperate with the

IRS during its examination of her. She refused—through her representative—to appear for an

interview. Patsy’s representative told the IRS that he did not know her whereabouts. Travel records

indicate Patsy may have left the country.

    7. Pamela Weatherly (“Pamela”) is Patsy’s daughter. Pamela resides in Fleming Island,

Florida. Pamela was a beneficial owner and authorized depositor of Patsy’s foreign bank account.

Patsy transferred her assets to Pamela after Patsy had incurred significant liabilities to the United

States.




                                                   2
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 3 of 14 PageID 3



   8. Todd Delano Weatherly (“Todd”) is Patsy’s son. Todd resides in Orange Park, Florida.

Todd was a beneficial owner and authorized depositor of Patsy’s foreign bank account. Patsy

transferred her assets to Todd after she had incurred significant liabilities to the United States.

   COUNT I – REDUCE TO JUDGMENT CIVIL PENALTIES ASSESSED AGAINST
  PATSY WEATHERLY FOR HER WILLFUL FAILURE TO TIMELY REPORT HER
     INTEREST IN A FOREIGN ACCOUNT (AGAINST PATSY WEATHERLY)

   9. The United States incorporates the preceding paragraphs by reference.

                       Obligation to Report Interest in Foreign Accounts

   10. Federal law requires every resident or citizen of the United States who has “a financial

interest in, or signature or other authority over, a bank, securities, or other financial account in a

foreign country” to report that relationship to the Department of the Treasury annually. 31 C.F.R.

§ 1010.350(a); 31 U.S.C. § 5314(a).

   11. To fulfill this requirement, a person must file a Form TD-F 90-22.1, “Report of Foreign

Bank and Financial Accounts,” commonly known as an “FBAR.” 31 C.F.R. § 1010.350(a). At the

time of the violations alleged in this complaint, an FBAR was due by June 30 “of each calendar

year with respect to foreign financial accounts exceeding $10,000 maintained during the previous

calendar year.” 31 C.F.R. § 1010.306(c).

   12. Any person who fails to report his or her interest in a foreign account may be subject to a

civil penalty assessed by the Department of the Treasury. For violations involving the willful

failure to report the existence of a foreign account, the maximum civil penalty that may be assessed

is the greater of $100,000 or 50 percent of the balance in the foreign account at the time of the

violation. 31 U.S.C. § 5321(a)(5).

              Patsy Weatherly’s Failure to Report Interest in a Foreign Account

   13. Patsy is a United States citizen.



                                                  3
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 4 of 14 PageID 4



   14. From 2007 to 2009, Patsy had a financial interest in, beneficial interest in, control over,

and signatory authority over a foreign bank account.

   15. In November 2007, Patsy opened an account with Stanford International Bank (SIB),

which is located in St. John’s, Antigua.

   16. Patsy executed the account’s opening documents in Miami, Florida. She put the account in

the name of a Panamanian corporation “Nature Trade, Inc.” She listed herself and her two children

as beneficial owners and authorized depositors.

   17. Weatherly instructed SIB not to send correspondence regarding the account to her address

in the United States.

   18. Patsy’s account was comprised of an express account and over 70 certificate of deposit

(CD) accounts. Funds were deposited into the express account and then transferred to the various

CD accounts.

   19. Patsy made deposits to and withdrawals from her account. For instance, in March 2008,

she instructed SIB to liquidate six CD accounts and forward their proceeds, totaling $250,000, to

an account in Taiwan. Patsy held a credit card on the SIB account in the name of Nature Trade

which she used for personal expenses. She asked SIB to increase the card’s limit from $25,000 to

$50,000 in a letter dated May 27, 2008.

   20. During the 2008 year, Patsy’s aggregate account balance exceeded $10,000. It totaled

$3,654,840.40 as of December 31, 2008.

   21. Patsy did not timely report her interest in or control over the foreign account for the

duration of its existence.




                                                  4
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 5 of 14 PageID 5



   22. An accountant prepared Patsy’s federal income tax returns for 2007 and 2008. Patsy did

not tell him about the foreign account. As a result, Patsy’s 2007 and 2008 tax returns erroneously

failed to report that she had a foreign account.

   23. Patsy’s accountant marked “no” in response to the IRS Form Schedule B’s prompt asking

whether Patsy had an interest in or authority over a foreign account at any time during 2008. Patsy

signed her 2008 federal income tax return—which contained this false representation—under

penalty of perjury, certifying its contents were true and correct.

   24. Patsy was required to file an FBAR reporting her interest in the foreign account for the

2008 calendar year by June 30, 2009.

   25. Patsy failed to timely file an FBAR for the 2008 calendar year. She did not otherwise timely

disclose her interest in the account to the Department of the Treasury.

   26. Patsy’s actions—including, but not limited to, her effort to disguise her control of the

account by putting it in the name of a nominee foreign entity, her instruction to SIB to refrain from

mailing correspondence to her U.S. address, her failure to disclose the account to her accountant

for the preparation of her 2008 tax return, and her submission of a tax return that falsely indicated

she had no foreign account—indicate willfulness in her failure to timely report her financial

interest in the foreign account.

   27. Patsy’s SIB account was frozen in or around early 2009 as a result of the government’s

investigation and prosecution of SIB’s chairman, R. Allen Stanford. Stanford was ultimately

convicted of misappropriating SIB’s funds and operating what is commonly referred to as a “Ponzi

scheme.”

/ / /

/ / /



                                                   5
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 6 of 14 PageID 6



                        Civil Penalty Assessed Against Patsy Weatherly

   28. On July 12, 2017, a delegate of the Secretary of the Treasury assessed $1,827,420.20 in

civil penalties against Patsy Weatherly, pursuant to 31 U.S.C. § 5321(a)(5), for willfully failing to

timely file an FBAR for the 2008 calendar year.

   29. Ordinarily the United States has six years after the date of violation to assess an FBAR

penalty. 31 U.S.C. § 5321(b)(1). Patsy consented to the extension of this time on three separate

occasions: first until June 30, 2016; then until December 31, 2016; and, finally, until December

31, 2017. The FBAR penalty was timely assessed within this extended statute of limitations.

   30. The assessed penalty was $1,827,420.20, which equals 50 percent of the foreign account

balance ($3,654,840.40) as of December 31, 2008.

   31. The foreign account balance referenced in the paragraph above included interest that Patsy

may not have been able to access in light of Stanford’s scheme. As such, the United States

concedes the portion of the assessed penalty that was based on interest income. Considering only

Patsy’s deposits and withdrawals, and not interest, her account had a balance of $3,381,105 as of

December 31, 2008. Fifty percent of that balance is $1,690,552.00.

   32. The Service gave Patsy notice of the civil penalty’s assessment and demanded payment

thereof.

   33. Despite notice and demand for payment, Patsy has failed to pay the civil penalties assessed

against her.

   34. As of May 1, 2019, Patsy Weatherly is liable to the United States for $1,902,496.27 which

is comprised of the civil FBAR penalties (reduced to account for the United States’ concession of

the portion derived from interest income), interest, and penalties for late payment under 31 U.S.C.

§ 3717(e)(2). Interest and other additional amounts continue to accrue as provided by law.



                                                  6
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 7 of 14 PageID 7



    COUNT II –SET ASIDE FRAUDULENT TRANSFERS UNDER FLORIDA LAW
     (AGAINST PAMELA WEATHERLY AND TODD DELANO WEATHERLY)

   35. The United States incorporates the preceding paragraphs by reference.

                       Patsy Weatherly’s 2008 Income Tax Liabilities

   36. Patsy filed her federal income tax return for the 2008 tax year on May 18, 2009. She had

income in excess of $600,000.00 but claimed no tax was due.

   37. The IRS audited Patsy’s 2008 tax return and determined that she owed tax and a penalty.

   38. On June 22, 2015, Patsy filed a petition in U.S. Tax Court challenging the audit

determination.

   39. On October 28, 2016, the U.S. Tax Court issued a decision finding a $199,215.00

deficiency in Patsy’s income tax due for the 2008 tax year as well as a $39,843.00 penalty due.

   40. The IRS assessed the tax and penalty against Patsy in line with the Tax Court decision.

   41. With subsequent interest and penalties, Patsy’s 2008 tax liability now totals more than

$350,000.00.

                                     Fraudulent Transfers

   42. Patsy’s 2008 income tax liability came into being on the date her federal income tax return

was due: October 15, 2009.

   43. The United States’ claim for Patsy’s FBAR liability, discussed in Count I above, accrued

on the date Patsy’s 2008 FBAR form was due: June 30, 2009.

   44. After accruing these debts to the United States, Patsy transferred substantial assets to her

two children, Todd and Pamela.

   45. In January 2013, Patsy gave $100,000.00 to Todd.

   46. In January 2013, Patsy gave $8,791.00 to Pamela.

   47. In February 2013, Patsy gave $65,666.00 to Todd.

                                                7
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 8 of 14 PageID 8



   48. In February 2013, Patsy gave $104,962.10 to Pamela.

   49. In September 2013, the IRS sent notice to Patsy that it had selected her 2008 tax return for

audit.

   50. Patsy initiated the sale of certain real property located on Pine Avenue in Fleming Island,

Florida. In October 2013, Patsy signed a document identifying herself as the property’s sole owner

and seller. At some later point, Patsy disassociated herself from the sale. The listed sellers became

Todd, as Trustee of the Patsy M. Weatherly Revocable Trust, and Pamela in her individual

capacity. Neither Todd nor Pamela paid consideration for their purported interests in the property.

The sale went through in July 2014. Todd and Pamela shared the sale proceeds, receiving

$226,596.16 and $226,596.15 respectively.

   51. In January 2014, Patsy signed a form extending the time for the IRS to assess income tax

against her.

   52. In January 2014, Patsy transferred certain real property located on River Road in Orange

Park, Florida into the name of the Patsy M. Weatherly Revocable Trust, which she created around

the same time. In February 2014, the Trust sold that property for $400,000.00 and gave the net

proceeds ($394,251.90) to Patsy. Patsy, in turn, gave $394,000.00 to Todd in March 2014.

   53. In February 2014, Patsy gave $73,000.00 to Todd.

   54. In total, Patsy transferred over $1.1 million to her children between January 2013 and July

2014: $340,349.25 to Pamela and $859,262.16 to Todd.

   55. Considering only transfers made within the last 6 years, Patsy transferred $920,192.31 to

her children: $226,596.15 to Pamela and $693,596.16 to Todd.

   56. The United States first learned of the transfers listed above in the fall of 2017. Patsy

prevented the United States from discovering the transfers sooner—or discovering the existence



                                                 8
 Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 9 of 14 PageID 9



of other assets—by, among other things, concealing her transfers of real properties by placing them

in the name of the Trust and failing to cooperate with the IRS during its examination.

   57. The transfers described in paragraphs 45 through 55 above were fraudulent as to the United

States under Fla. Stat. Ann. § 726.106 because:

           a. The transfers occurred after Patsy’s federal income tax liability arose.

           b. The transfers occurred after Patsy was in violation of 31 U.S.C. § 5314(a), which

               gave rise to the United States’ claim against her for failing to timely report her

               interest in a foreign bank account.

           c. Patsy did not receive reasonably equivalent value in exchange for the transfers.

           d. On information and belief, Patsy was insolvent at the time the transfers were made

               or became insolvent as a result of the transfers.

           e. The transfers were made to insiders: Patsy’s children, Pamela and Todd.

           f. Pamela and Todd were aware of Patsy’s financial dealings. Both worked for the

               family business. Both knew of—and indeed were able to access—Patsy’s foreign

               account. Both shared access to Patsy’s domestic bank account. On information and

               belief, by virtue of their entangled finances, Pamela and Todd had reasonable cause

               to believe Patsy’s transfers rendered her insolvent.

   58. The transfers described in paragraphs 45 through 55 above were fraudulent as to the United

States under Fla. Stat. Ann. § 726.105 as evidenced by the factors set forth in the preceding

paragraph, as well as the following:

           a. The transfers were made with the actual intent to hinder, delay, or defraud Patsy’s

               creditor, the United States.

           b. Patsy’s actual intent is evidenced by the following non-exhaustive list of factors:



                                                  9
Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 10 of 14 PageID 10



                i. The transfers were made to insiders: Patsy’s children.

               ii. Patsy concealed assets and their transfers. Namely, Patsy attempted to

                   conceal her ownership and sale of certain real properties by placing them in

                   the name of a Trust and her children for no consideration.

              iii. On information and belief, Patsy transferred a substantial portion of her

                   assets.

              iv. Patsy may have absconded to an undisclosed location. Despite ample effort,

                   the IRS has been unable to locate her.

               v. Patsy did not receive a reasonably equivalent value in exchange for the

                   transfers.

              vi. On information and belief, Patsy was insolvent or became insolvent shortly

                   after making the transfers.

              vii. The transfers occurred after Patsy had incurred substantial debts to the

                   United States.

             viii. Some of the transfers occurred while Patsy was being audited by the IRS.

        c. Patsy did not receive reasonably equivalent value in exchange for the transfers.

        d. Patsy was undergoing an IRS audit when she made some of the transfers.

        e. On information and belief, after the transfers, Patsy’s remaining assets were

           unreasonably small in relation to her debts to the United States.

        f. On information and belief, Patsy believed or reasonably should have believed that

           she would not be able to pay her debts to the United States as they became due

           because of the transfers.




                                            10
Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 11 of 14 PageID 11



   59. Patsy’s fraudulent transfers are void as to the United States under Florida law. As a result,

Todd and Pamela are personally liable to the United States for the amounts received to the extent

they are equal to or less than Patsy’s debt to the United States.

              COUNT III: SET ASIDE FRAUDULENT TRANSFERS UNDER
             FEDERAL DEBT COLLECTION PROCEDURE ACT (AGAINST
             PAMELA WEATHERLY AND TODD DELANO WEATHERLY)

   60. The United States incorporates the preceding paragraphs by reference.

   61. The transfers described in paragraphs 45 through 55 above were fraudulent as to the United

States under 28 U.S.C. § 3304(a)(1) as evidenced by the factors set forth in the preceding

paragraphs as well as the following:

           a. Patsy’s debt to the United States for her 2008 tax liability arose before the transfers

               were made.

           b. At the time of the transfers, Patsy was in violation of 31 U.S.C. § 5314(a), which

               gave rise to the United States’ claim against her for failing to timely report her

               interest in a foreign bank account.

           c. Patsy did not receive a reasonably equivalent value in exchange for the transfers.

           d. On information and belief, Patsy was insolvent at the time of the transfers or

               became insolvent as a result of the transfers.

   62. The United States’ claim under Section 3304(a)(1) relates only to transfers made within

the last 6 years (after July 2013). 28 U.S.C. § 3306(b)(2).

   63. The transfers described in paragraphs 45 through 55 above were fraudulent as to the United

States under 28 U.S.C. § 3304(b)(1)(A) as evidenced by the factors set forth in the preceding

paragraphs as well as the following:




                                                 11
Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 12 of 14 PageID 12



           a. Patsy made the transfers with the actual intent to hinder, delay, or defraud the

              United States.

           b. Patsy’s actual intent is evidenced by the following non-exhaustive list of factors:

                   i. The transfers were made to insiders: Patsy’s children.

                  ii. Patsy concealed assets and their transfers. Namely, Patsy attempted to

                      conceal her ownership and sale of certain real properties by placing them in

                      the name of a trust.

                 iii. On information and belief, Patsy transferred a substantial portion of her

                      assets.

                  iv. Patsy may have absconded to an undisclosed location. Despite ample effort,

                      the IRS has been unable to locate her.

                  v. Patsy did not receive a reasonably equivalent value in exchange for the

                      transfers.

                  vi. On information and belief, Patsy was insolvent or became insolvent shortly

                      after making the transfers.

                 vii. Some of the transfers occurred during an IRS audit.

                viii. All of the transfers occurred after Patsy had incurred substantial debts to the

                      United States.

   64. The transfers described in paragraphs 45 through 55 above were fraudulent as to the United

States under 28 U.S.C. § 3304(b)(1)(B) as evidenced by the factors set forth in the preceding

paragraphs as well as the following:

           a. Patsy did not receive a reasonably equivalent value in exchange for the transfers.




                                                12
Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 13 of 14 PageID 13



           b. On information and belief, Patsy’s remaining assets were unreasonably small in

               relation to her debts to the United States.

           c. On information and belief, Patsy had incurred, intended to incur, or believed or

               reasonably should have believed that she would incur debts beyond her ability to

               pay as they became due.

   65. The United States’ claim under Section 3304(b)(1)(B) relates only to transfers made within

the last 6 years (after July 2013). 28 U.S.C. § 3306(b)(2).

   66. Patsy’s fraudulent transfers are void as to the United States under federal law. As a result,

Todd and Pamela are personally liable to the United States for the amounts received to the extent

they are equal to or less than Patsy’s debt to the United States.

   WHEREFORE, the United States of America requests that the Court:

   A. Enter judgment against Patsy Weatherly and in favor of the United States in the amount of

$1,902,496.27 as of May 1, 2019 for the civil penalties assessed against her under 31 U.S.C.

§ 5321(a)(5), accrued interest on such penalties, late payment penalties, and associated fees, plus

further interest and statutory additions thereon as allow by law from May 1, 2019 to the date of

payment.

   B. Determine and adjudge that Patsy Weatherly was indebted to the United States when she

transferred over $1.1 million to Pamela Weatherly and Todd Delano Weatherly;

   C. Declare that the transfers described in paragraphs 45 through 55 were fraudulent;

   D. Enter judgment against Pamela Weatherly and in favor of the United States in the amount

of $340,349.25 under Fla. Stat. Ann. §§ 726.106 and/or 726.105, and/or 28 U.S.C.

§ 3304(b)(1)(A), plus pre-judgment interest from the time of the transfers until the date of

judgment and post-judgment interest accruing thereafter;



                                                 13
Case 3:19-cv-00802-TJC-PDB Document 1 Filed 07/05/19 Page 14 of 14 PageID 14



    E. Alternatively, enter judgment against Pamela Weatherly and in favor of the United States

in the amount of $226,596.15 under 28 U.S.C. §§ 3304(a)(1) and/or (b)(1)(B), plus pre-judgment

interest from the time of the transfers until the date of judgment and post-judgment interest

accruing thereafter;

    F. Enter judgment against Todd Delano Weatherly and in favor of the United States in the

amount of $859,262.16 under Fla. Stat. Ann. §§ 726.106 and/or 726.105, and/or 28 U.S.C.

§ 3304(b)(1)(A), plus pre-judgment interest from the time of the transfers until the date of

judgment and post-judgment interest accruing thereafter;

    G. Alternatively, enter judgment against Todd Delano Weatherly and in favor of the United

States in the amount of $693,596.16 under 28 U.S.C. §§ 3304(a)(1) and/or (b)(1)(B), plus pre-

judgment interest from the time of the transfers until the date of judgment and post-judgment

interest accruing thereafter;

    H. Award the United States its costs incurred in connection with this action, along with such

other relief as justice requires.

                                                    Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                    /s/ Kari A.R. Powell
                                                    KARI A.R. POWELL
                                                    /s/ Margaret S. Sholian
                                                    MARGARET S. SHOLIAN
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-514-6068 (v) (Powell)
                                                    202-514-5900 (v) (Sholian)
                                                    202-514-4963 (f)
                                                    Kari.Powell@usdoj.gov
                                                    Margaret.S.Sholian@usdoj.gov

                                               14
                   Case 3:19-cv-00802-TJC-PDB Document 1-1 Filed 07/05/19 Page 1 of 2 PageID 15
JS 44 (Rev. 0/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
UNITED STATES OF AMERICA                                                                                  PATSY WEATHERLY, PAMELA WEATHERLY, and TODD DELANO
                                                                                                          WEATHERLY

    (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant              Clay County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
Kari Powell, U.S. Department of Justice, Tax Division
Ben Franklin Station, P.O. Box 14198, Washington, D.C. 20044
(202) 514-6068, kari.powell@usdoj.gov

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3   Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place      u 4      u 4
                                                                                                                                                       of Business In This State

u 2    U.S. Government                u 4   Diversity                                              Citizen of Another State          u 2     u   2   Incorporated and Principal Place    u 5     u 5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                   Citizen or Subject of a           u 3     u   3   Foreign Nation                      u 6     u 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                    &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           CONTRACT                                           TORTS                                  FORFEITURE/PENALTY               BANKRUPTCY                   OTHER STATUTES
u   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u 310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u 315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument               Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u 320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u 330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted               Liability               u 368 Asbestos Personal                                            u 840 Trademark                   u 460 Deportation
        Student Loans                u 340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u 345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                     Corrupt Organizations
u   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)              u 480 Consumer Credit
        of Veteran’s Benefits        u 350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)          u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u 355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))        u 850 Securities/Commodities/
u   190 Other Contract                     Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                  Exchange
u   195 Contract Product Liability   u 360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))              u 890 Other Statutory Actions
u   196 Franchise                          Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u 362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                           Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u 440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u 441 Voting                   u 463 Alien Detainee                                                      or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u 442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u 443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability             Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u 445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                           Employment                 Other:                       u 462 Naturalization Application
                                     u 446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                           Other                    u 550 Civil Rights                   Actions
                                     u 448 Education                u 555 Prison Condition
                                                                    u 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from               u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from      u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                            Appellate Court               Reopened                Another District              Litigation -                   Litigation -
                                                                                                                       (specify)                        Transfer                      Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          31 U.S.C. 5314, 28 U.S.C. 3304
VI. CAUSE OF ACTION Brief description of cause:
                                          Failure to report interest in foreign bank account and fraudulent transfer
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       1,902,496.27                             JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
07/05/2019                                                            /s/ Kari A.R. Powell
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                          MAG. JUDGE
                 Case 3:19-cv-00802-TJC-PDB Document 1-1 Filed 07/05/19 Page 2 of 2 PageID 16
JS 44 Reverse (Rev. 0/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV


V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case 3:19-cv-00802-TJC-PDB Document 1-2 Filed 07/05/19 Page 1 of 2 PageID 17

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
 PATSY WEATHERLY, PAMELA WEATHERLY, and                               )
        TODD DELANO WEATHERLY                                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Patsy Weatherly
                                           680 Cherry Grove Road
                                           Orange Park, Florida 32073




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kari Powell
                                           U.S Department of Justice, Tax Division
                                           P.O. Box 14198
                                           Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00802-TJC-PDB Document 1-2 Filed 07/05/19 Page 2 of 2 PageID 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00802-TJC-PDB Document 1-3 Filed 07/05/19 Page 1 of 2 PageID 19

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
 PATSY WEATHERLY, PAMELA WEATHERLY, and                               )
        TODD DELANO WEATHERLY                                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pamela Weatherly
                                           6843 Old Church Road
                                           Fleming Island, Florida 32003




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kari Powell
                                           U.S Department of Justice, Tax Division
                                           P.O. Box 14198
                                           Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00802-TJC-PDB Document 1-3 Filed 07/05/19 Page 2 of 2 PageID 20

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 3:19-cv-00802-TJC-PDB Document 1-4 Filed 07/05/19 Page 1 of 2 PageID 21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
 PATSY WEATHERLY, PAMELA WEATHERLY, and                               )
        TODD DELANO WEATHERLY                                         )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Todd Weatherly
                                           939 Anna Ave.
                                           Orange Park, FL 32073




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kari Powell
                                           U.S Department of Justice, Tax Division
                                           P.O. Box 14198
                                           Ben Franklin Station
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 3:19-cv-00802-TJC-PDB Document 1-4 Filed 07/05/19 Page 2 of 2 PageID 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
